DETAILED ACTION

Notice of Pre-AIA  or AIA  Status1.	The present application is being examined under the pre-AIA  first to invent provisions. 

	Priority	
2.	The present application is a continuation of application 16658993 filed 10/21/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites: “wherein a resource of the set of the DMRS group is not used for the downlink data”. It is unclear to the Examiner if the requires that DL data not be transmitted on a resource that had been assigned as a DMRS resource, or the DMRS resource not be used to decode the DL data. The claim is therefore indefinite, and rejected along with its dependent claims. The other independent claims have similar language, and are treated in the same manner.
4.	Claims 5, 10, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites: “the set of the DMRS group is assumed to contain…”. It is unclear to the Examiner what it means for a device to “assume” something, and it is unclear what is being claimed here. The claim is therefore rejected; claims 10, 15, and 20 have similar language and are treated in the same manner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1, 3, 5, 6, 8, 10, 11, 13, 15, 16, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 24, 23, 27, 30, 29, 33, 36, 35, 39, 42, and 41 of U.S. Patent No. 10925051 in view of Ng (WO 2011/052273 Al). The Examiner notes that the limitations of the instant claims rejected under 35 U.S.C. §101 that are not substantially similar to the limitations in the listed claims of US Patent No. 10925051 would be properly rejected under 35 U.S.C. §101 using a combination of US Patent No. 10925051 and Ng (WO 2011/052273 Al). The specific citations for the latter can be found in section 6, below. One of ordinary skill in the art would have found it obvious to do so, as combining Ng with US Patent No. 10925051 would allow for a more efficient manner of DMRS configuration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

6.	Claim(s) 1 – 20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Ng (WO 2011/052273 Al)

Regarding claim 1, Ng discloses subject matter relating to DMRS. Specifically, Ng discloses a method performed by a terminal in a mobile communication system (UE; see paragraph [0001]), the method comprising: 
receiving, from a base station, downlink scheduling information for downlink data on a physical downlink control channel, wherein the downlink scheduling information includes demodulation reference signal (DMRS) configuration information indicating a number of a DMRS group and at least one DMRS antenna port allocated to the terminal, a set of the DMRS group associated with the number of the DMRS group being predefined (eNB signals number of layers assigned to each of a predefined number (2) of DMRS groups (i.e. signals the number of DMRS groups) and DMRS ports assigned to UE; see paragraphs [0030 - 0032]; and
receiving, from the base station, the downlink data and a DMRS associated with the at least one allocated DMRS antenna port (UE receives DL data based on DMRS configuration; see paragraphs [0030 – 0043] and [0061]),
wherein a resource of the set of the DMRS group is not used for the downlink data (DMRS REs are not used for PDSCH; see paragraph [0011] and Fig. 5; the Examiner notes that as this claim includes the language “wherein in the case…”, this is a conditional limitation), and
wherein in the case that the DMRS configuration information corresponds to a first value, the set of the DMRS group comprises the at least one allocated DMRS antenna port and at least one DMRS antenna port that is not allocated to the terminal (for example, group 1 can comprise ports 0, 1, 4, 5; see paragraph [0031]; UE can be assigned e.g. ports 0, 1; see Table 3; the Examiner notes that this leads to a group that comprises two allocated ports and two unallocated ports; the Examiner notes that as this claim includes the language “wherein in the case…”, this is a conditional limitation).

Regarding claims 2, 7, 12, and 17, Ng discloses the subject matter of the parent claim(s), as noted above. Ng further discloses:
wherein in case that the number of the DMRS group is 1, the set of the DMRS group includes a first DMRS group, 
wherein in case that the number of the DMRS group is 2, the set of the DMRS group includes the first DMRS group and a second DMRS group, and (two DMRS groups; see paragraph [0031]; the Examiner notes that as this claim includes the language “wherein in the case…”, this is a conditional limitation)
wherein in case that the number of the DMRS group is 3, the set of the DMRS group includes the first DMRS group, the second DMRS group, and a third DMRS group.

Regarding claims 3, 8, 13, and 18, Ng discloses the subject matter of the parent claim(s), as noted above. Ng further discloses:
wherein in case that the DMRS configuration information corresponds to a second value, the set of the DMRS group comprises the allocated DMRS antenna port without the at least one DMRS antenna port that is not allocated to the terminal (for example, Group 1 can comprise ports 0,1,4,5; see paragraph [0031]; UE can be assigned e.g. port 0; see table 3 and paragraph [0033]; the Examiner notes that as this claim includes the language “wherein in the case…”, this is a conditional limitation).

Regarding claims 4, 9, 14, and 19, Ng discloses the subject matter of the parent claim(s), as noted above. Ng further discloses:
wherein one DMRS group comprises up to 4 DMRS antenna ports multiplexed by using orthogonal code sequences (CDM (orthogonal code division multiplexed) DMRS group can comprise up to 4 ports; see paragraph [0031])

Regarding claims 5, 10, 15, and 20, Ng discloses the subject matter of the parent claim(s), as noted above. Ng further discloses:
wherein the set of the DMRS group is assumed to contain at least one DMRS antenna ports for co-scheduled terminal (DMRS group can contain 4 ports; see paragraph [0031]; UE can be assigned e.g. 1 port; see Table 4; the Examiner nots that as other UEs are scheduled, one would assume that other UEs are assigned to other ports)

	Regarding claim 6, Ng discloses a method performed by a base station in a mobile communication system (eNB; see paragraph [0001]), the method comprising: 
	transmitting, to a terminal, downlink scheduling information for downlink data on a physical downlink control channel, wherein the downlink scheduling information includes demodulation reference signal (DMRS) configuration information indicating a number of a DMRS group and at least one DMRS antenna port allocated to the terminal, a set of the DMRS group associated with the number of the DMRS group being predefined (eNB signals number of layers assigned to each of a predefined number (2) of DMRS groups (i.e. signals the number of DMRS groups) and DMRS ports assigned to UE; see paragraphs [0030 - 0032]; and 
	transmitting, to the terminal, the downlink data and a DMRS associated with the at least one allocated DMRS antenna port (UE receives DL data based on DMRS configuration; see paragraphs [0030 – 0043] and [0061]),
	wherein a resource of the set of the DMRS group is not used for the downlink data (DMRS REs are not used for PDSCH; see paragraph [0011] and Fig. 5; the Examiner notes that as this claim includes the language “wherein in the case…”, this is a conditional limitation), and 
	wherein in case that the DMRS configuration information corresponds to a first value, the set of the DMRS group comprises the at least one allocated DMRS antenna port and at least one DMRS antenna port that is not allocated to the terminal (for example, group 1 can comprise ports 0, 1, 4, 5; see paragraph [0031]; UE can be assigned e.g. ports 0, 1; see Table 3; the Examiner notes that this leads to a group that comprises two allocated ports and two unallocated ports; the Examiner notes that as this claim includes the language “wherein in the case…”, this is a conditional limitation).

	Regarding claim 11, Ng discloses a terminal in a mobile communication system (UE; see paragraph [0001]), the terminal comprising: 
	a transceiver (UE; see paragraph [0001]; the Examiner understands a UE as comprising a transceiver); and 
	a controller coupled with the transceiver (UE; see paragraph [0001]; the Examiner understands a UE as comprising a controller coupled to a transceiver) and configured to: 
		receive, from a base station, downlink scheduling information for downlink data on a physical downlink control channel, wherein the downlink scheduling information includes demodulation reference signal (DMRS) configuration information indicating a number of a DMRS group and at least one DMRS antenna port allocated to the terminal, a set of the DMRS group associated with the number of the DMRS group being predefined (eNB signals number of layers assigned to each of a predefined number (2) of DMRS groups (i.e. signals the number of DMRS groups) and DMRS ports assigned to UE; see paragraphs [0030 - 0032]; and 
		receive, from the base station, the downlink data and a DMRS associated with the at least one allocated DMRS antenna port (UE receives DL data based on DMRS configuration; see paragraphs [0030 – 0043] and [0061]),
		wherein a resource of the set of the DMRS group is not used for the downlink data (DMRS REs are not used for PDSCH; see paragraph [0011] and Fig. 5; the Examiner notes that as this claim includes the language “wherein in the case…”, this is a conditional limitation), and
		wherein in case that the DMRS configuration information corresponds to a first value, the set of the DMRS group comprises the at least one allocated DMRS antenna port and at least one DMRS antenna port that is not allocated to the terminal (for example, group 1 can comprise ports 0, 1, 4, 5; see paragraph [0031]; UE can be assigned e.g. ports 0, 1; see Table 3; the Examiner notes that this leads to a group that comprises two allocated ports and two unallocated ports; the Examiner notes that as this claim includes the language “wherein in the case…”, this is a conditional limitation).

	
	Regarding claim 16, Ng discloses a base station in a mobile communication system (eNB; see paragraph [0001]), the base station comprising: 
	a transceiver (eNB; see paragraph [0001]; the Examiner understands an eNB as having a transceiver); and 
	a controller coupled with the transceiver (eNB; see paragraph [0001]; the Examiner understands an eNB as having a controller coupled to a transceiver) and configured to: 
		transmit, to a terminal, downlink scheduling information for downlink data on a physical downlink control channel, wherein the downlink scheduling information includes demodulation reference signal (DMRS) configuration information indicating a number of a DMRS group and at least one DMRS antenna port allocated to the terminal, a set of the DMRS group associated with the number of the DMRS group being predefined (eNB signals number of layers assigned to each of a predefined number (2) of DMRS groups (i.e. signals the number of DMRS groups) and DMRS ports assigned to UE; see paragraphs [0030 - 0032]; and 
		transmit, to the terminal, the downlink data and a DMRS associated with the at least one allocated DMRS antenna port (UE receives DL data based on DMRS configuration; see paragraphs [0030 – 0043] and [0061]),
		wherein the downlink data is transmitted a resource except for a resource of the set of the DMRS group (DMRS REs are not used for PDSCH; see paragraph [0011] and Fig. 5; the Examiner notes that as this claim includes the language “wherein in the case…”, this is a conditional limitation), and
		wherein in case that the DMRS configuration information corresponds to a first value, the set of the DMRS group comprises the at least one allocated DMRS antenna port and at least one DMRS antenna port that is not allocated to the terminal (for example, group 1 can comprise ports 0, 1, 4, 5; see paragraph [0031]; UE can be assigned e.g. ports 0, 1; see Table 3; the Examiner notes that this leads to a group that comprises two allocated ports and two unallocated ports; the Examiner notes that as this claim includes the language “wherein in the case…”, this is a conditional limitation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1) Pajukoski – US 201503277244 A1 - DMRS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464            

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464